 MGR EQUIPMENT CORP353MGR Equipment Corp. and Local 810, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America and MGREmployees Union, Party to the Contract. Case29-CA-1008226 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 3 May 1984 Administrative Law JudgeThomas T Trunkes issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, MGR Equipment Corp, Inwood, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied1 Substitute the following for paragraph 1(d)"(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights to self-organization, to form,join, or assist Local 810, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organiza-tion, to bargain collectively through representativesof their own choosing, and to engage in other con-certed activities for the purpose of collective bar-gaining or other mutual aid or protection, or to re-frain from any or all these activities"2 Substitute the attached notice for that of theadministrative law judge1 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 The Order provision requinng the Respondent to cease and desistfrom violating employee nghts 'in any other manner" is modified to 'inany like or related manner" because in our view the Respondent has notshown a proclivity to violate the Act or a general disregard for employees' fundamental statutory nghts See litckmott Foods, 242 NLRB 1357(1979)APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT interfere in the formation or ad-ministration of MGR Employees Union, or anyother labor organization of our employees, or givesupport to that labor organizationWE WILL NOT offer, promise, or grant wage in-creases, increases in vacation time, or any otherbenefits for the purpose of discouraging member-ship in, or adherence to, Local 810, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labororganizationWE WILL NOT maintain in effect our existing col-lective-bargaining agreement with MGR Employ-ees Union, however, existing benefits will not bedisturbedWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, toform, Join, or assist Local 810, International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organi-zation, to bargain collectively through representa-tives of their own choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activitiesWE WILL withdraw and withhold all recognitionfrom MGR Employees Union as the bargainingrepresentative of our employees for the purpose ofdealing with us concerning grievances, labor dis-putes, wages, rates of pay, hours of employment,or other conditions of employment, unless and untilthat Union shall have been certified as their repre-sentative by the BoardMGR EQUIPMENT CORPDECISIONSTATEMENT OF THE CASETHOMAS T TRUNKES, Administrative Law Judge Theabove-captioned case was heard in Brooklyn, New York,on May 25 and 26, 1983, based on a charge filed byLocal 810, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America(Local 810 or the Charging Party), on November 22,272 NLRB No 67 354DECISIONS OF NATIONAL LABOR RELATIONS BOARD1982,' and a complaint issued on January 5, 1983, alleg-ing that MGR Equipment Corp (Respondent) violatedSection 8(a)(2) and (1) of the National Labor RelationsAct (the Act), by participating in the formation of, andsponsoring and encouraging the organization of, theMGR Employees Union (the Employees Union), and byoffering, promising, and granting to its employees wageincreases, vacations, and other benefits and improve-ments in their working conditions and terms of employ-ment to induce them to refrain from becoming or re-maining members of Local 810, and to induce them todesignate the Employees Union as their collective-bar-gaining agent In addition, the complaint alleges thatabout October 28 Respondent recognized the EmployeesUnion as exclusive collective-bargaining agent of its em-ployees in a unit consisting of all production employees,and that about November 4 Respondent and the Em-ployees Union executed and enforced the collective-bar-gaining agreement, notwithstanding that at no time didthe Employees Union represent an uncoerced majority ofthe employees in said bargaining unit Respondent filedan answer, denying the commission of the alleged unfairlabor practices All parties participated at the hearingand had full opportunity to adduce evidence, examineand cross-examine witnesses, argue orally, and file briefsOral arguments were presented at the close of the hear-ing by counsel for the General Counsel, counsel for theCharging Party, and counsel for Respondent In addition,Respondent submitted a timely brief and the GeneralCounsel submitted a letter in lieu of a brief 2The principal issues raised at the hearing were as fol-lows(1)Whether Jacob Credell is an agent of Respondent?(2)Whether Respondent particpated and assisted in theformation of the Employees Union?(3)Whether Respondent promised and granted wageincreases and other benefits to its employees in order todiscourage them from joining Local 810 and to encour-age them to form the Employees Union?(4)Whether the Employees Union represented an un-coerced majority of employees in an appropriate unit atthe time recognition was accorded to it by Respondent?On the entire record, including my observation of thedemeanor of the witnesses, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent, a New York corporation, with offices andprincipal place of business located in the Village ofInwood, Nassau County, New York, is engaged in themanufacture, sale, and distribution of refrigeration equip-ment and related products During the past year, Re-spondent purchased and caused to be transported and de-livered to its Inwood, New York facility refrigerationequipment and other goods and materials valued inexcess of $50,000, of which goods and materials valued' All dates hereinafter will refer to 1982, unless otherwise specified2 The General Counsel, simultaneously with submitting her bnef, madea motion to correct transcnpt refernng to 11 errors found in the transcript Having received no objections to the motion by any of the parties,I grant the motion to correct the transcnptin excess of $50,000 were delivered to its plant directlyfrom States of the United States other than the State ofNew York Respondent admits, and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the ActII THE LABOR ORGANIZATIONSRespondent admits, and I find, that both Local 810and the Employees Union are, and have been at all timesmaterial herein, labor organizations within the meaningof Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundRespondent operates a plant in Inwood, New York,where it manufactures, sells, and distributes refrigerationequipment and related products The president of Re-spondent is Gerald Ross and the vice president is GeorgeMahnder, both admittedly supervisors within the mean-ing of Section 2(11) of the Act Undisputed testimony es-tablished that another individual named Al Gerald is aforeman at the plant 3 In addition to the above, all par-ties stipulated that as of November 8-9, 1982, there were32 employees in the appropriate unitThe parties further stipulated that on October 20,1981, Local 810 filed a petition to represent the produc-tion, maintenance, and shipping and receiving employeesof Respondent, the precise unit presently represented bythe Employees Union An election was conducted by theBoard on November 20, 1981, in which 22 eligible votersparticipated Eight votes were cast for Local 810, 13votes were cast against it The results of the electionwere certified on February 1, 1982, indicating that a ma-jority of the employees had not selected Local 810 astheir collective-bargaining representativeIn addition, the parties stipulated that on October 19,1982, Local 810 filed an unfair labor practice chargeagainst Respondent alleging, in substance, that about Oc-tober 13, Respondent discriminatorily discharged em-ployee Jose DeJesus The parties further stipulated thatRegion 29 dismissed the charge on December 30, 1982,and said dismissal was affirmed by the Office of Appealsof the General CounselLuther Quinones, an organizer for Local 810, testifiedthat throughout 1983 he and another organizer, DavidPopek, were in the vicinity of Respondent's plant for thepurpose of organizing another facility and to speak withthe employees of Respondent Throughout 1983, severaltimes a week they held conversations with employees ofRespondent at a lunch wagon which was stationed at theback entrance of the plant Sometime in September, sev-eral employees, including Jacob Credell, asked for unionauthorization cards During the course of the next 2months, a majority of the unit employees had signedcards authorizing Local 810 to represent them Mean-3 Foreman Gerald is not Involved in the Instant proceeding, and noevidence was presented relating to his supervisory status Accordingly, itis unnecessary to make a determination whether or not he is a supervisorwithin the meaning of Sec 2(11) of the Act MGR EQUIPMENT CORP355while, in October, employee Jose DeJesus was dis-charged by Respondent On October 21, Quinones, ac-companied by fellow organizers Popek and DeJesus, dis-cussed the discharge of DeJesus with Ross, president ofRespondent The Local 810 representatives requested re-instatement of DeJesus, but Ross would not acquiesceQuinones indicated to Ross that sometime in the future ifLocal 810 became the bargaining agent of the employees,the reinstatement of DeJesus would be proposed at thenegotiation table At no time during this conversationwere Local 810 agents informed by Ross that Respond-ent's employees were forming their own committee andtheir own unionBy November 9, Local 810 had acquired 23 union au-thorization cards from Respondent's employees On thatdate Quinones and Popek met with Ross and,Vice Presi-dent Mahnder Quinones informed Ross that he had 23union authorization cards and requested recognition Ac-cording to Quinones, he handed the cards to Ross whoasked his bookkeeper to check the signatures After thecheck was made, the bookkeeper informed Ross that thesignatures were genuine Quinones then asked for recog-nition to which Ross responded that he would contacthis lawyer before making a decision To date, Respond-ent has not responded to the request for recognitionQuinones then testified that he and Popek explained tothe employees what had happened One of the employ-ees informed him that, "there was a piece of paper goingaround asking permission for the company to talk tothem They would sign it I asked for a copy of it Ididn't get a copy of it so I don't know what it said, butthis is what was said, after I told him what I had doneinside the office"David Popek, another organizer for Local 810, con=firmed in essential details the testimony of Quinones Headded that during the November 9 request for recogni-tion, at no time did Respondent's representative informhim that employees had signed union cards and were al-ready covered by the terms of another collective-bar-gaining agreement He also stated that after he and Quin-ones departed from the premises he met with several em-ployees, including Credell, who informed him that "hewas forced to go around with a petition" Popek furtherstated that, in a conversation with Credell on November24, Credell stated that Ross and Mahnder called him totheir office, gave him a sheet "to go around with," andtold him that they were going to give the employees a10-percent raise During the same conversation, Popekinformed Credell that Quinones' car had been stolen, andall the union authorization cards, which Ind been in thecar, were gone He asked Credell to sign a second cardwhich he did at that time 4The General Counsel called as her last witness GeraldRoss, president of Respondent He identified various pay-roll records of Respondent which were received intoevidence He testified that the records indicated thatCredell had received 80 hours paid vacation on the payweek ending January 20, 1982 When asked if the payroll4 Popek testified that Credell had signed a card earlier at a time whenhe handed to Popek 17 union authonzation cards acquired from otherunit employeesregister further indicated that Credell received a thirdweek of paid vacation in the pay week ending November29, Ross responded as follows "I would say that it ispoossible I'd have to check this with my bookkeeper Itwould appear to me that Mr Credell was given a week'sadvanced vacation applicable to 1983 " He further ac-knowledged that nothing on the payroll records indicat-ed that the payment was an advance payment to CredellB Activity of the Employees UnionJacob Credell, an employee of Respondent, and thefirst and only president of the employees' Union, was thesole witness called by Respondent Credell testified thatemployee Kelvin Allen requested that he speak to Re-spondent about an increase in wages Thereafter, Credellasked Ross to grant Allen a wage increase Ross re-sponded that, as other employees had asked him for araise at various times, Credell should form a committeeafter which further discussion relating to wage increaseswould be conductedCredell further asserted that on September 19 he hadspoken to a lawyer about the legality of forming an em-ployees' union and was told that this was perfectly legalThereafter, Credell spoke to the production employees inthe shop during working hours and circulated a petitionwhich was signed by a majority of employees on Octo-ber 28 He stated that none of Respondent's representa-tives was present at the time he obtained said signaturesAlthough the petition was dated October 28, 1982, Cre-dell could not identify who had placed the date on thepetition, which he presented on the same day to Rossand Mahnder requesting that Respondent's agents recog-nize and negotiate with his group Ross answered that hewould consult with his attorney, whereupon Credell re-turned to the work area and informed his fellow workerswhat had occurred Credell further testified that on Oc-tober 29 Ross handed him a letter stating that Respond-ent would recognize and deal with the employees Cre-dell posted the letter on Respondent's bulletin boardover the timecards 5 Thereafter, Credell spoke with em-ployees in the shop and they agreed upon certain de-mands to be made to Respondent Credell believed thatthe demands were written on October 29 Ross respond-ed that he would discuss the proposals with his partnerand get back to the employees The next day, Rosscalled Credell and other committee members to his officeand discussed contractual terms Most of the items re-quested by the employees were granted except for a 75-cent-an-hour increase in pay Instead, Ross stated that hewould give each employee a 10-percent increase insalary Thereafter, 22 of 28 employees voted to acceptRespondent's proposals Credell and the committee thenreturned to Ross' office and requested a contract as soonas possible Although Respondent wanted a 2-year con-tract, the employees insisted on a 1-year contract whichwas granted According to Credell, he requested thatRespondent draft the contract, which was done, andeventually a contract was signed on November 4, 1982,effective for 1 year5 Although allegedly wntten by Ross, the letter was not signed 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn cross-examination, Credell testified that at no timebefore 1982 had Ross urged him to speak to employeeswith respect to forming a union He further testified thatat no time when Credell discussed the formation of aunion with his fellow employees was Local 810 dis-cussed, although Credell conceded that at the time hewas aware of Local 810's organizing campaign Al-though he admitted signing a union authorization cardafter his conversation with the employees regarding theformation of an independent union, he denied taking partin the distribution of Local 810 cards He further testifiedthat he was not sure whether or not he received a thirdweek of paid vacation for 1982 Credell conceded thatRoss had given him permission to speak to the employ-ees while on the premises during working hours with re-spect to the formation of the Employees Union He fur-ther admitted that the Union had no money, and he hadno idea how arbitrators are picked, should the arbitrationclause of the contract be invokedCredell denied having a conversation with Popek con-cerning the circulation of a petition He did admit thatPopek requested that he sign a second union authoriza-tion card in November, which was done He reluctantlyadmitted to having signed a card previously Again, hedenied having handed to Popek any union authorizationcards from other employeesOn redirect examination, Credell testified that duringconversations with employees with respect to the forma-tion of the Employees Union, he did explain to fellowemployees why Local 810 would not be to their advan-tageIn addition to the oral testimony of the witnesses pre-sented by the parties, all parties stipulated to the follow-ing set of relevant facts1 The appropriate bargaining unit consisting of pro-duction and maintenance employees on November 8-9,1982, consisted of 32 employees2 On November 11, Local 810 filed a petition for anelection which was blocked by the instant matter3 As of November 4, the only employee of Respond-ent covered by the collective-bargaining agreement whohad 6 years of service was Manuel Arreaga4 Angel Lopez was terminated in February 1983, atwhich time he received 2 weeks' vacation pay His se-niority date was March 10, 19815 Subsequent to November 4, 1982, a second employ-ee named Ron Phillips was terminated and did not re-ceive any accrued vacation pay because he had not suffi-cient seniority at that time6 The only unit employee who will be eligible to re-ceive 3 weeks' vacation in 1983 under the terms of thecontract was Jacob Credell, whose seniority date wasApril 14, 19777 Prior to the effective date of the collective-bargain-ing agreement (November 4, 1982), the employer's paid-vacation policy had been that any employee who hasbeen employed for 1 year was entitled to 2 weeks' vaca-tion time The change in the collective-bargaining agree-ment made in that policy was that any employee with 6years seniority was entitled to 3 weeks' paid vacation peryear8 The contract also provided employees with two ad-ditional holidays•the Friday after Thanksgiving andGood Friday9 The Employer had not checked off and/or remitteddues to the Employees UnionDiscussion and AnalysisContention of the PartiesThe General Counsel contends that Respondent,through President Ross, unlawfully assisted in the forma-tion of the Employees Union by suggesting that Credellform a committee to meet with management about wageincreases, and by inducing Credell to do this with thepromise of benefits Additionally, the General Counselcontends that the fact that Credell held employee meet-ings and circulated a petition for the Employees Unionon company premises and during paid working time isevidence that Credell was Respondent's agent, acting onRespondent's behalf, and that the employees viewed himthis way Accordingly, the petition of the EmployeesUnion signed by a majority of employees in the unit wasobtained as a result of Respondent's violations of Section8(a)(1) of the Act, and the recognition of and bargainingwith said Union constitutes a violation of Section 8(a)(2)and (1) of the ActRespondent, on the other hand, contends that Ross'statement to Credell was protected under Section 8(c) ofthe Act, which permits free expression of opinion As nothreats or promises were made to Credell, the suggestionthat he form a committee to deal with Respondent didnot violate the Act Moreover, Respondent, having re-ceived evidence that an uncoerced majority of employ-ees in an appropriate unit had designated the employees'Union as their representative, was obliged to recognizeand bargain with that unionIn a recent case, Farmers Energy Corp, 266 NLRB 722(1983), the Board stated the followingIn assessing the impact of a respondent's assistanceto a union, the Board examines the totality of cir-cumstances to determine whether the respondent'sconduct tainted the union majority status The total-ity of circumstances consists of post-recognition aswell as pre-recognition conduct of a respondentSee Siro Security Service, Inc , 247 NLRB 1266,1271-1272 (1980)In the same case, the Board further explained that theSupreme Court indicated that, in these types of cases,events cannot be separated "artificially from their back-ground and consequences, and from the general contem-poraneous current of which they were integral parts"Machinists Local 35 (Serrick Corp ) v NLRB, 110 F 2d29, 35 (DC Cir 1939), affd 311 U S 72, 78 (1940)Credibility of WitnessesIn presenting their case, the General Counsel and theCharging Party relied on the oral testimony of twoLocal 810 representatives, Quinones and Popek, in addi-tion to various documents of Respondent and stipulations MGR EQUIPMENT CORP.357of the parties. The sole witness presented by Respondentwas Credell, although Ross testified as an adverse wit-ness of the General Counsel. The evidence presented bythe union officials relating to Local 810's organizationalcampaign in 1982 and its demand for recognition by Re-spondent was unrefuted. By the same token, much of theevidence furnished by Credell, although not supportedby anyone else, could not be refuted by direct testimonyof the General Counsel's witness. Nevertheless, therewas conflict between the testimony of the General Coun-sel's and Respondent's witnesses. For the reasons statedbelow, where such conflict does exist, I credit the testi-mony of the General Counsel's witnesses against that ofCredell and Ross.Although some of the testimony of Quinones andPopek was hearsay, or could not be imputed directly toRespondent, I found both witnesses to be forthright, sin-cere, trustworthy, and believable. On the other hand, Iwas not impressed with the testimony of Credell andRoss. I base my conclusion on the following.With respect to Ross, although Respondent's recordsrevealed that Credell received a third week of vacationpay in 1982, when asked for an explanation, Ross wasunable to do so, and stated that he would have to checkwith his bookkeeper before verifying that Credell did ordid not receive a third week of vacation. No further evi-dence was presented by either Ross or his bookkeeper toexplain the records. Whether Respondent's failure toprovide further information to enlighten us resulted frominadvertence or a deliberate act is immaterial. As Rosshad been subpoenaed by the General Counsel to explainthe records, and his explanation shed no light as to theissue of the third week of vacation, as Ross was thepresident of Respondent with apparent, if not actual,knowledge of Respondent's operations, his failure to ex-plain the document satisfactorily leads me to concludethat the document is accurate and indicates that Credellwas granted a third week of vacation in 1982.To further buttress my conclusion I refer to Credell'sown testimony. When questioned on cross-examinationon the subject of his vacation, he stated that he was notsure whether or not he received a third week of vacationin 1982. I cannot accept Credell's statement. This hearingtook place in May 1983. An employee's testimony underoath that he does not recall whether or not he received 3weeks' vacation the year before is incredible. I concludethat both Ross and Credell submitted vague testimony asto Credell's vacation time because both were aware thatthe General Counsel relied on the fact that Ross madepromises which later were granted to Credell for his co-operation in obtaining signatures for the employees'Union. Neither of the two individuals could satisfactorilyexplain why Respondent's records revealed that Credellreceived a third-week vacation time in 1982 withoutjeopardizing their respective positions that no promisesof benefits had been made or granted and, therefore, theagency of Credell could not be established.Although the signed petition reveals a date of October28, Credell testified that he did not place that date on thedocument, and that it probably was placed by the personwho typed the petition. Nevertheless, it is noted that thedate was inscribed by hand, whereas the petition wastyped. No evidence was received that anyone signed thepetition on any specific date, although the petition con-tains 26 signatures. Credell would have us believe thatthe date was typed in by the typist. Neither the typistnor any other employee was called on to explain whenthe petition had been signed or who placed the hand-written date on the petition I therefore conclude thatthe petition was not signed on the date indicated.With respect to the demands of the employees' Union,Credell testified that he thinks the document was writtenon November 9, after a meeting with employees. Al-though I did not realize the significance of the number, Icorrected him by asking him if he meant October 29. Heanswered affirmatively. In evaluating the evidence, Ihave concluded that Credell, in testifying, did mean the9th•not October 9, but November 9. I base this conclu-sion on the testimony of Popek, who stated that at thetime the Union was requesting recognition from Re-spondent on November 8 or 9, he was informed thatCredell was circulating a petition among the employees.He further testified that Credell had admitted to him thatRespondent had forced him "to go around with a peti-tion." Although Credell denied this, the totality of theevidence presented compels me to credit Popek againstCredell I thus conclude that the petition was circulatedby Credell on November 9 at the time Local 810 was re-questing recognition.To buttress this conclusion, I credit the unrefuted testi-mony of Quinones and Popek, both of whom crediblytestified that when the Union demanded recognition,Ross failed to inform the union representatives that Re-spondent had already recognized and consummated anagreement with the Employees Union. This evidencewas not refuted by Ross, although he did appear as awitness. It is illogical for Respondent not to have in-formed Local 810 officials that it had a contract with theEmployees Union, if such contract existed. Had the col-lective-bargaining agreement been executed on Novem-ber 4 between Respondent and the Employees Union, itwould have been simple for Ross to have shown thedocument to Local 810, thus averting its future problemswith that union. Not only did Ross fail to show the col-lective-bargaining agreement, but, as I credit the union'sversion, Ross accepted the union authorization cards ofLocal 810 which indicated that it had an uncoerced ma-jority of Respondent's employees in an appropriate unit,and advised Local 810's agents that he would contact hisattorney. I emphasize again that, although appeanng as awitness, Ross was not asked to, nor did he, refute thetestimony of the union agents. I therefore credit their tes-timony with respect to the conversation they had withRoss at the time local 810 demanded recognition on No-vember 8 or 9.Further reasons why I cannot accept Credell's testimo-ny are the following.Although he acknowledged his awareness of Local810's organizational activity, Credell initially testifiedthat said activity never was discussed with employeeswhen they were asked to sign the petition for their owncompany union. However, he later did testify that he ex- 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDplained to the employees why joining Local 810 was notto their advantage.Credell was very hesitant as to dates certain importantevents occurred. He indicated very early in his testimonythat he was not sure of dates. He testified that he spoketo employees in September, he thinks, "to form a get to-gether." As stated above, he thinks that the demands ofthe Employees Union were written on the 9th. Whenconfronted with the fact that he signed a second unionauthorization card, he answered that he probably didsign a card. Considering that Credell was the sole wit-ness presented by Respondent, I was not impressed withhis lack of recollection as to when or if certain eventsoccurred.Although Credell acknowledges that before November3 he signed two union authorization cards for Local 810,he did not satisfactorily explain why he had signed asecond union card, or for that matter a first, in light ofhis efforts undertaken, purportedly without promisedbenefits by Respondent, on behalf of the EmployeesUnion, Local 810's rival.Notwithstanding the fact that the agreement betweenRespondent and the Employees Union contains an arbi-tration clause, Credell admitted that he had no idea howarbitrators are chosen. He conceded that the Union hadno money, "not a quarter," in its treasury and did notcollect dues from employees. It is common knowledgethat the use of labor arbitrators involves a payment ofmoney. I therefore conclude that the arbitration clausewas inserted in the agreement by Respondent withoutany knowledge or conception of its significance by Cre-dell.Further, I cannot accept Respondent's argument that itwas unaware that Local 810 was organizing its employ-ees at the time it entered into a contractual relationshipwith the Employees Union. Undisputed evidence estab-lished that some time during October, when an employeeof Respondent was discharged, Local 810 officials dis-cussed the discharge with Respondent. Not receiving sat-isfaction, Local 810 filed a charge with the Board, whichwas investigated and later dismissed for lack of evidenceof an unfair labor practice. Undisputed evidence present-ed by the witnesses of the General Counsel further re-vealed that throughout the months of September and Oc-tober, while Local 810 agents were speaking to employ-ees of Respondent immediately within the area outside ofRespondent's facility, they were observed by officials ofRespondent. These two factors linked to the fact that inthe previous year Local 810 had filed a petition for aBoard-conducted election compels me to conclude thatRespondent was aware of Local 810's organizational ac-tivity in the fall of 1982.Accordingly, based on the credible testimony of theGeneral Counsel's witnesses coupled with the testimony,in part, of Credell and the records of Respondent, I con-clude that the following occurred:-Credell, who had many times previously acted asspokesman for fellow employees, sometime in the fall of1982 requested that Respondent's president, Ross, grant awage increase to a fellow employee. At this time, Ross,aware that Local 810 was in the process of organizingRespondent's employees, encouraged Credell, by a prom-ise of a third week of vacation and an increase in salary,to circulate a petition among its employees to form an in-dependent union. Credell, acting as a spokesman andagent for Respondent, did circulate a petition and obtaina majority of signatures of employees in the unit. Saidcirculation, performed on company premises duringworking time with permission of Respondent and with-out any diminution of wages, took place in November,concurrently with a demand for recognition being madeby agents of Local 810. These agents, who had beensigning up a majority of Respondent's employees for 2months prior to their demand within the vicinity of Re-spondent's premises, were observed by Respondent's offi-cials. Following the execution of the agreement betweenthe Employees Union and Respondent, the employees allreceived raises in salary Although the agreement callsfor a wage increase of 10 percent, the records indicatethat the wage increases range from 8 to 27 percent.In Elias Mallouk Realty Corp., 265 NLRB 1225 at 1236(1982), my learned colleague, Administrative Law JudgeRobert T. Snyder stated:It is settled law that an employer commits an unfairlabor practice under Section 8(a)(2) of the Actwhere it renders unlawful assistance to a union.However, the Board has long held that not all em-ployer assistance to a union may be sufficient tohold an employer in violation of the Act. Thus,there have been cases where the union's use of com-pany time and property, provided by the employer,did not establish a per se unfair labor practice. Infinding such a violation the U S. Supreme Court hasobserved that there must be an inference that theemployer's assistance denied the employees theirright to complete and unhampered freedom inchoosing a bargaining representative, withoutregard to their employer's wishes. Each case mustbe judged according to its own particular facts. (Ci-tation omitted.)Agency Status of Jacob CredellIn Serrick Corp., supra at 80-81, the Supreme Courtheld that an employer is liable for the acts of its nonsu-pervisory employees who act as its agents. In CommunityCash Stores, 238 NLRB 265 (1978), the Board stated,"The critical issues in making this determination iswhether under all the circumstances the employeeswould reasonably believe that [the employee] was re-flecting company policy and speaking and acting formanagement."The credible facts, undenied by Respondent, estab-lished that employees' meetings on the premises of Re-spondent during working time were conducted by Cre-dell. In addition, Credell acknowledged that he spentworking hours on Respondent's premises in obtainingsignatures. Credell further disclosed that permission hadbeen granted by Ross for him to take part in these activi-ties, and no evidence was received that the employees'wages, including that of Credell, were diminished be-cause of these activities. Although no evidence was pre-sented that any of Respondent's supervisory or manageri- MGR EQUIPMENT CORP359al employees were present during these activities of Cre-dell, from the facts as listed herein, I conclude that theemployees would reasonably believe that Credell was re-flecting company policy and speaking and acting for Re-spondent. Accordingly, I find that Credell was acting asan agent for Respondent in his organizational activitiesfor the employees' Union.Alleged Assistance and Support of the EmployeesUnionThe credible evidence revealed that Local 810 was at-tempting to organize employees of Respondent, and thatRespondent's officials had knowledge of this activityThereafter, in order to forestall any possibility of Local810 obtaining a majority of Respondent's employees andacquiring recognition from Respondent, Respondent,through Ross, promised benefits to Credell and utilizedCredell as its agent to convince a majority of employeesof the unit to form the Employees Union. Consequently,its facility was utilized during working hours by Credell,with the approval of Respondent, to induce and encour-age unit employees to form the Employees Union. I findthat by providing the forum, the facilities, and the sug-gestion which eventually resulted in the creation of theEmployees Union, Respondent assisted and supported alabor organization, contrary to Section 8(a)(2) of theAct. C & W Lektra-Bat Go, 232 NLRB 776, 778 (1977),and cases cited therein.In addition, by recognizing the Employees Union onthe basis of the unlawful petition circulated by Credell,Respondent denied its employees a free choice of a bar-gaining representative guaranteed to them by the Act,thus further violating Section 8(a)(2) and (1) of the Act.Lastly, by offering, promising, and granting a third weekvacation to Credell and wage increases to its employees,Respondent violated Section 8(a)(1) of the Act.Respondent argues that Missouri Heel Co., 209 NLRB481 (1974), is directly on point in support of its position.In that case, the Board reversed an administrative lawjudge's decision, finding no violation of Section 8(a)(2) ofthe Act. The General Counsel, on the other hand, arguesthat Missouri Heel is Inapplicable. An evaluation of thefacts and the law of Missouri Heel convinces me thatthere is merit in the General Counsel's argument. Asstated earlier, each case must be decided on its own par-ticular set of facts. The facts of the instant case are dis-tinguishable from those of Missouri Heel. In MissouriHeel, the employees had been bargaining with their em-ployer for 10 years after forming their own committee,with no evidence of interference by their employer. Fur-thermore, although an outside union had petitioned foran election of the employees, the petition had been with-drawn and, although the petition was subsequently re-filed, the evidence revealed that the employer in thatcase had no knowledge that another union was interestedin organizing its employees at the time it reached anagreement with the employees' committee. In the instantcase, as detailed above, Respondent was well aware ofthe activities of Local 810, and the petition was circulat-ed among its employees concurrently with Local 810'srequest for recognition.Respondent further argues that Bruckner NursingHome, 262 NLRB 955 (1982), is applicable to the instantcase. The General Counsel disagrees. Again, I am in anagreement with the General Counsel. The rationale formy conclusion that Bruckner is inapplicable is based onmy findings that the Employees Union in the instant caseis not an uncoerced, unassisted union 6CONCLUSIONS OF LAW1.MGR Equipment Corp., an employer within themeaning of Section 2(2) of the Act, is engaged in com-merce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.2.Teamsters Local 810, IBT, and MGR EmployeesUnion are labor organizations within the meaning of Sec-tion 2(5) of the Act3.By offering, promising, and granting benefits for thepurpose of discouraging membership in, or adherence to,Teamsters Local 810, IBT, Respondent violated Section8(a)(1) of the Act.4.By interfering with, suggesting, and supporting theformation of MGR Employees Union, and by maintain-ing in effect the existing collective-bargaining agreementwith MGR Employees Union, Respondent has engagedin unfair labor practices within the meaning of Section8(a)(2) and (1) of the Act.THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(2) and (1) of the Act, I shall recommendthat it cease and desist therefrom, and that it take certainaffirmative action as set forth below designed to effectu-ate the purposes and policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 7ORDERThe Respondent, MGR Equipment Corp., Inwood,New York, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Interfering in the formation or the administration ofMGR Employees Union, or any other labor organizationof its employees, or giving support to such labor organi-zation.(b)Offering, promising, and granting wage increases,increases in vacation time, or any other benefits for thepurpose of discouraging membership in, or adherence to,Teamsters Local 810, IBT, or any other labor organiza-tion.8 After bnefs were filed, Respondent alerted me to a recent Board de-cision, Film Consortium, 268 NLRB 436 (1983), which it claims tends tosupport its argument However, I find this decision, like Bruckner, to beinapplicable for the reason cited above7 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Maintaining in effect the existing collective-bar-gaining agreement with MGR Employees Union; provid-ed, however, that nothing herein shall be construed asrequiring it to rescind, abandon, or vary any economicbenefits or any terms and conditions of employmentgranted the employees thereunder(d)In any other manner interfering with, restraining,or coercing employees in the exercise in their rights toself-organization, to form, join, or assist Teamsters Local810, IBT, or any other labor organization, to bargain col-lectively through representatives of their own choosing,and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act.(a) Withdraw and withhold all recognition from MGREmployees Union as the bargaining representative of Re-spondent's employees for the purpose of dealing withRespondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other con-ditions of employment unless and until said Union shallhave been certified as such representative by the Board.(b)Post at its facility in Inwood, New York, copies ofthe attached notice marked "Appendix."8 Copies of thenotice, on forms provided by the Regional Director forRegion 29, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.8 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"